DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 79, 80-82-90, and 92-98 are allowed.
The following is an examiner’s statement of reasons for allowance:

The allowable subject matter in claims 79 and 89 pertains to localizing a position of a partially obscured vehicle within the roadway based on comparing the landmarks identified in the images to the landmarks obtained from the map data, each of the compared landmarks being located off the lanes of travel of the roadway, wherein the vehicle is localized to a lane position of the lanes of travel of the roadway using the landmarks within the environment that are located off the lanes of travel of the roadway; and
identifying a predicted trajectory of the partially obscured vehicle on the roadway based on the localized position of the partially obscured vehicle within the roadway.

The examiner has not discovered new prior art during a further search which would teach all of the limitations as claimed and it would not have been obvious to one of ordinary skill in the art to combine the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663